FILED
                            NOT FOR PUBLICATION                             JUN 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TUANJA EDWARD ANDERSON,                          No. 09-16345

               Petitioner - Appellant,           D.C. No. 2:05-cv-01609-GEB

  v.
                                                 MEMORANDUM *
KATHLEEN DICKINSON,

               Appellee,

BILL LOCKYER, Attorney General,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Tuanja Edward Anderson appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253, and we affirm.

      Anderson contends that the evidence introduced at his trial was insufficient

to support a conviction for second-degree murder. Based upon the evidence

adduced at trial, a rational trier of fact could have found that the prosecution

proved the essential elements of the crime beyond a reasonable doubt. See Jackson

v. Virginia, 443 U.S. 307, 319 (1979). Accordingly, the state court’s decision

rejecting Anderson’s claim was not contrary to, and did not involve an

unreasonable application of, clearly established federal law as determined by the

Supreme Court of the United States, nor was it based on an unreasonable

determination of the facts in light of the evidence presented in state court. See

28 U.S.C. § 2254(d).

      AFFIRMED.




                                           2                                       09-16345